DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).
Applicant can use USPTO’s Subject Matter Eligibility of Computer Readable Media (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) as a guide to overcome 35 U.S.C 101 rejection above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 13, and 14 recite “transmitting the triggered status report related to the at least one data unit, wherein based on the PDCP duplication for the downlink being activated, the status report related to the at least one data unit is not triggered.” It is unclear how a triggered status report is transmitted when the status report is not triggered based on the activated duplication indication. 
Claims 2-6 and 8-12 are rejected for their dependency of the independent claims above.

Interview Note:
	In an effort to expedite prosecution (compact prosecution), the Examiner had contacted the office of Lee, Hong, Degerman, Kang & Waimey twice to discuss/amend the claims to overcome the 35 U.S.C 112(b) above for an Examiner’s Amendment. The Examiner was told by the front desk and Miss Nina Kim that an attorney will call the Examiner back. The Examiner has not received any call from the law office regarding this application. An Attorney of record is welcome to telephone the Examiner if the Applicant believes it would be useful to advance prosecution.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Park et al. (Us Pub. No. 2021/0100061) discloses a base station transmits a RRC message to activate/deactivate downlink duplication. Park also discloses an UE transmit HARQ feedback in response to receive packets. Xiao reference (US Pub. No. 2020/0374752) discloses after deactivation of packet duplication, an PDCP entity still receives data transmission acknowledgement from the secondary RLC entity indicating that a PDU is successfully transmitted. However, individually or in combination, Park and Xiao do not teach the concept of 
determining whether the status report related to the at least one data unit is triggered or not, based on whether the PDCP duplication for the downlink is activated or not; and transmitting the triggered status report related to the at least one data unit (based on the determination that the PDCP duplication is not activated), wherein, based on the PDCP duplication for the downlink being activated, the status report related to the at least one data unit is not triggered as disclosed in independent claims 1, 7, 13, and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Babaei et al. (US Pub. No. 2018/0368132) discloses packet duplication control.
Kim et al. (Us Pub. No. 2022/0264680) discloses random access on multiple active protocol stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466